DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the boxes in figures 3 and 5 need to be labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, “can be” is considered to be indefinite because it provides options of distributing the braking force but not definitely distributing the braking force.
In claim 4, “a degree of distribution priority of the automatic braking force to the rear wheel” is vague and not understood.  Does this mean that the front brake has braking priority such as braking the front wheel first then braking the rear wheel? Or does it mean that the braking force for the front brake is larger than the braking force for the rear brake while both brakes are activated?
In claim 5, “automatic braking force is distributed in an allocation that the lean angle of the motorcycle is maintained” is vague.  Please provide the allocation of the automatic braking force in details.
In claim 6, “automatic braking force is distributed in an allocation that the lean angle of the motorcycle is reduced with lapse of time” is vague.  Please provide the allocation of the automatic braking force in details.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiyama et al. (2017/0028972).
Re: claim 1, Kajiyama shows a controller controlling behavior of a motorcycle, as in the present invention, the controller comprising:
an acquisition section 13 that acquires trigger information generated in accordance with peripheral environment of the motorcycle; and
an execution section 21 that initiates a control mode in response to the trigger information, the control mode making the motorcycle execute an automatic braking operation, wherein
in the control mode, distribution of an automatic braking force to a front wheel 2 and a rear wheel 3 is controlled in accordance with travel posture of the motorcycle, the automatic braking force being a braking force that is applied to the wheels of the motorcycle by the automatic braking operation 21.

Re: claim 3, Kajiyama shows the control mode in which the motorcycle has such travel posture that the motorcycle travels straight, in the case where the automatic braking force exceeds an upper limit value of the braking force that can be distributed to the rear wheel, the automatic braking force is partially distributed to the front wheel, S6, S7, figure 4.
Re: claim 7, Kajiyama shows a control method controlling behavior of a motorcycle, as in the present invention, the control method comprising:
an acquisition step S1 of acquiring trigger information that is generated in accordance with peripheral environment of the motorcycle; and
an execution step S2 of initiating a control mode in response to the trigger information, the control mode making the motorcycle execute an automatic braking operation, wherein
in the control mode, distribution of an automatic braking force to a front wheel 2 and a rear wheel 3 is controlled in accordance with travel posture of the motorcycle, the automatic braking force being a braking force that is applied to the wheels of the motorcycle by the automatic braking operation 21.
Re: claim 8, Kajiyama shows a brake system, as in the present invention, comprising:
a peripheral environment sensor 13 that detects peripheral environment of a motorcycle; and

the controller is configured to:
acquire trigger information generated in accordance with the peripheral environment S1; and
initiate a control mode in response to the trigger information, S2, the control mode making the motorcycle execute an automatic braking operation, and
in the control mode, control distribution of an automatic braking force to a front wheel 2 and a rear wheel 3 in accordance with travel posture of the motorcycle, the automatic braking force being a braking force that is applied to the wheels of the motorcycle by the automatic braking operation S21.

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kajiyama, Hieda, Matsuda, Takenouchi and Matsuto are cited for other brake systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657